Case: 20-60606     Document: 00516244827         Page: 1     Date Filed: 03/18/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 18, 2022
                                  No. 20-60606                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Karim Jasem Matrut,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A075 086 084


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Karim Jasem Matrut, a native and citizen of Iraq, petitions this court
   for review of a decision of the BIA denying his motion to reconsider as
   capricious. Motions for reconsideration are disfavored and we review their




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60606     Document: 00516244827          Page: 2   Date Filed: 03/18/2022




                                   No. 20-60606


   denial under a highly deferential abuse of discretion standard.       Zhao
   v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005).
          We are not compelled to find that the BIA’s denial was improper. The
   BIA considered the arguments advanced and based its conclusion on the
   record. See Zhao, at 303-04.
          PETITION FOR REVIEW DENIED.




                                         2